DETAILED ACTION
Election/Restrictions
	REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-14, 20 and 21, drawn to compositions of matter.
Group II, claim(s) 16-19, drawn to methods of making.
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(a) a particle having a first portion and a second portion surrounding the first portion, with specificity to the material of the first portion and the material of the second portion, and material(s) of any additional portion(s) (e.g. TiO2 and Al2O3, as in Example 1 of the instant Specification).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 16.

	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied “where a group of inventions is claimed in one and the same international application, the requirement of unity referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." 
            The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole makes over the prior art so linked as to form a single general inventive concept. “A particle having a first portion and a second portion surrounding the first portion, wherein a volume of the second portion surrounding the first portion, wherein a volume of the second portion is at least 50 percent of a volume of the particle, the second portion comprises a material having a composition that varies across a thickness of the second portion and an effective refractive index that varies substantially continuously across the thickness of the second portion, and the material comprises a plurality of inorganic regions ”, does not present a contribution over the prior art, as it is taught by, and therefore obvious over, OSTAFIN (US 2009/0169866).
	OSTAFIN teaches core-shell nanocomposite with dynamically adjusting refractive index including a core (C) and layers deposited on the core (A, B) such that “Composite nanoparticles can be constructed by layer-by-layer overcoating of silicate based nanoparticles with one or more inorganic materials with distinctively different temperature-dependent refractive indices, magnetism, electrical conductivity or other physical properties. For example, the absolute refractive index of synthetic fused silicate for visible wavelengths ranges between 1.47 and 1.45 over the temperature range of interest, and its thermoptic coefficient exhibits significant decrease of about 25%. As illustrated in FIG. la, to compensate for this temperature dependent change, nanoparticles (C) can be overcoated with a 10-l00's of nanometers thick material (B or A/B) whose refractive index as a function of temperature increases over the same range. Such layers can be constructed from a range of inorganic and organic polymers and can optionally be further doped with polarizable impurities. Light passing through films and coatings constructed from such a particle can emerge without any apparent refraction, or optionally a predesigned refraction profile. The conceptual schematic of an ideal nanoparticle where the A/B layer adequately compensates for that of the core, C, and its expected performance is shown in FIG. lb.” ([0026]). Where the core (C) is a first portion and the layers (A/B) are a second portion. The examiner notes that the spherical depicted in Figure 1a includes a core (C, measured at ~28 mm diameter, 14 mm radius) and layers (A/B, measured at ~74 mm, radius 37), the volume of a sphere is calculated as 4/3(π)(r)3 where the volume of C is then 4/3(π)(14)3 = 11,494 mm3, and the volume of A/B is then 4/3(π)(37)3 = 212,174. And the shell layer (A/B) is then ~95% of the volume of the particle.  Though, the particles are disclosed as nanoparticles (1 nm to about 300 nm) having layers of up to 100 nm thick ([0052]), the drawings provide a reasonable depiction of the relative volume of the shell to the core. Additonally, the disclosure clearly encompasses 300 nm particles including a 100 nm core and 200 nm shell composed of ten 20 nm layers (as in [0065]) where the A/B volume would then be about 88% of the volume of the particle (instant claim 1, “wherein a volume of the second portion is at least 50 percent of a volume of the particle”).
	Regarding the limitation, “the second portion comprises a material having a composition that varies across a thickness of the second portion and an effective refractive index that varies substantially continuously across the thickness of the second portion, and the material comprises a plurality of inorganic regions.” (instant claim 1, lines 3-5), OSTAFIN clearly teaches particles including alternating layers of different materials each having a different refractive index which varies throughout the layers (Figure 1b). OSTAFIN specifically teaches silica (SiO2) and zirconium dioxide (ZrO2) as alternating A/B layer where refractive index if silica is 1.5 and the refractive index of the zirconium dioxide is 2 ([0027] & [0028])(instant claim 1, “the material comprises a plurality of inorganic regions.”). The examiner further notes that OSTAFIN expressly teaches that “Films and coatings according to the present disclosure are particularly fitting for use with optical displays, such as those used in video screens […].” ([0043]), which is the same application (i.e. use) of the instantly claimed invention.
	As a result, as currently presented, “A particle having a first portion and a second portion surrounding the first portion, wherein a volume of the second portion surrounding the first portion, wherein a volume of the second portion is at least 50 percent of a volume of the particle, the second portion comprises a material having a composition that varies across a thickness of the second portion and an effective refractive index that varies substantially continuously across the thickness of the second portion, and the material comprises a plurality of inorganic regions ”, does not possess a special technical feature and, as such, unity between the above Groups I-II is Lacking. 
Election
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder:
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619              


/TIGABU KASSA/Primary Examiner, Art Unit 1619